Citation Nr: 0906701	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for aortic 
regurgitation, claimed as a heart condition secondary to 
PTSD.

3.  Entitlement to service connection for an unspecified 
left-sided condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied, inter alia, 
service connection for PTSD aortic regurgitation, claimed as 
a heart condition, and an unspecified left sided condition.  

The Veteran was scheduled for a January 2009 Board hearing, 
but failed to report.  Accordingly, the Board will proceed as 
though his hearing request has been withdrawn.  38 C.F.R. 
§ 20.702(d) (2008).

In addition to issues addressed herein, the October 2004 
rating decision also continued a 40 percent disability rating 
for the Veteran's service connection residuals of a low back 
injury with lumbar disc disease, status post diskectomy with 
fusion, L5-S1.  Subsequent to the October 2004 rating action, 
a February 2005 statement from the Veteran's private 
physician noting that the veteran was considered totally 
disabled as a result of his lumbar spine condition.  This 
matter is referred to the RO for further development, if 
necessary.  

The issue of entitlement to service connection for an 
unspecified left-sided condition is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have PTSD etiologically related to 
active service.  

2.  Aortic regurgitation is not etiologically related to 
active service, or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Aortic regurgitation was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In December 2003, March 2004, and June 2004 letters, VA 
informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

In the present appeal, VA did not provide the Veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service treatment records as well as post 
service VA and private treatment records have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, medical evidence 
of record does not reflect a current diagnosis of PTSD.  
Furthermore, there is no medical evidence which indicates 
that aortic regurgitation may be related to service or 
secondary to a disability for which service-connection has 
been awarded.  Absent evidence that indicates that the 
Veteran has a current claimed disability related to service, 
the Board finds that a VA examination is not necessary for 
disposition of the claim.  The record is complete and the 
case is ready for review.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD, [2] 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The veteran's Form DD 214 shows that the Veteran received the 
National Defense Service Medal.  The veteran's Form DD 214 
does not confirm that he engaged in combat, nor has the 
Veteran reported any combat-related stressors.  

In his December 2003 claim, the Veteran stated that he had 
PTSD because he was abused in the military.  The RO asked the 
Veteran to provide additional evidence in support of his PTSD 
claim in a December 2003 VCAA notice; a PTSD stressor 
questionnaire was enclosed.  In an April 2004 statement, the 
Veteran reported that he was hospitalized for nine days in 
service, but indicated that the doctors could not find 
anything wrong with him.  He stated that he was informed by a 
psychiatrist that he was experiencing stress from an early 
discharge.  In a January 2009 statement, the Veteran's 
representative indicated that a fall off a ladder with a nine 
day hospitalization triggered his PTSD.    

Service treatment records show that the Veteran was seen for 
back pain and left-sided muscle weakening in September 1975.  
He was diagnosed with a conversion reaction.  The Veteran was 
referred to neurology in January 1976.  The consultation 
request indicated that the Veteran was hospitalized in 
September for acute hemiparesis which had cleared.  No 
diagnosis was made.  Since then the Veteran continued to 
experience decrease in left sided strength.  The psychiatrist 
indicated the he did not believe it was functional.  Service 
treatment records also show that the Veteran fell down a 
ladder well in March 1976.  However, his service treatment 
records do not show that he was hospitalized following this 
incident.  

In the instant case, the Board does not need to address 
whether the veteran's claimed stressors are sufficiently 
supported by corroborating evidence because the Veteran does 
not have a confirmed diagnosis of PTSD which conforms to the 
DSM-IV criteria as required by 38 C.F.R. § 4.125(a).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

VA and private treatment records do not reflect a current 
diagnosis for PTSD and do not indicate any psychiatric 
treatment.  VA treatment records dated in October 2002 show 
that the Veteran had a diagnosis of polysubstance abuse; 
however, no other psychiatric diagnoses were indicated.  
Absent a current diagnosis of PTSD, the Board finds that 
service connection is not warranted. 

In making this determination, the Board has considered the 
veteran's statements in support his claim.  However, the 
determinative issue in this case is one of medical causation 
or diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  The 
veteran, in this case, does not have a confirmed DSM-IV 
diagnosis of PTSD.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the etiology of 
any current PTSD to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


Aortic Regurgitation, Claimed as a Heart Condition Secondary 
to PTSD

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records, to include February 1972 
enlistment and March 1976 separation examinations, contain no 
complaints, diagnoses, or treatment that can be related to a 
heart condition.  

VA and private treatment records show that the Veteran was 
diagnosed with aortic regurgitation in 2003.  The Veteran was 
seen at VA with atypical chest pain in August 2002.  VA 
treatment records dated in October 2002 reflect a diagnosis 
moderate to severe aortic insufficiency, mild left 
ventricular dysfunction, and mild left atrial enlargement.  
Private treatment records dated in June 2003 show that the 
Veteran was admitted for an aortic valve replacement.  He had 
a preoperative diagnosis of aortic regurgitation.  The 
Veteran's history, noted on the June 2003 report, shows that 
he was seen with a history of atypical chest pain.  He was 
then evaluated with an echocardiography showing depressed 
left ventricular function with ventricular chamber 
enlargement and moderately severe aortic insufficiency.  The 
Veteran was recommended for aortic valve replacement. 

The Veteran contends that his current heart condition is 
secondary to PTSD.  The Veteran is service-connected for 
residuals of a low back injury with lumbar disc disease.  
Service connection for PTSD has not been established, and 
aortic regurgitation is not shown to be secondary to service-
connected residuals of a low back injury with lumbar disc 
disease, nor has the veteran contended that such an 
etiologically relationship exists.  Thus, the medical 
evidence of record does not show that a current heart 
condition is proximately due to or the result of, or 
aggravated by a service-connected disability.  Therefore, 
service connection is not warranted on a secondary basis.  

In addition, the Board observes that aortic regurgitation was 
not incurred in service.  There was no indication of a heart 
condition in general or aortic regurgitation in particular 
during service.  The earliest medical evidence of a heart 
condition was in 2002.  The Veteran was diagnosed with aortic 
regurgitation in 2003.  There is no competent evidence 
linking aortic regurgitation, or any other heart condition to 
the veteran's period of active service.  Accordingly, the 
Board finds that service connection is not warranted on a 
direct basis.  


Conclusion

The Veteran does not have a DSM-IV diagnosis of PTSD.  
Therefore, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has PTSD 
etiologically related to active service.  Furthermore, a 
heart condition was not incurred or aggravated in service and 
no nexus has been established between the veteran's current 
aortic regurgitation and his military service.  Competent 
medical evidence does not establish that aortic regurgitation 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that 
aortic regurgitation is etiologically related to active 
service or to a service-connected disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for PTSD is denied.

Service connection for aortic regurgitation, claimed as a 
heart condition, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service treatment records show that the Veteran was seen for 
back pain and left-sided muscle weakening in September 1975.  
The Veteran was referred to neurology in January 1976.  The 
consultation request indicated that the Veteran was 
hospitalized in September for acute hemiparesis, which had 
cleared.  No diagnosis was made.  Since then the Veteran 
continued to experience decrease in left-sided strength.  The 
psychiatrist indicated the he did not believe it was 
functional.  The Veteran had a provisional diagnosis to rule 
out "M.S." and "S.O.C.".   Private treatment records show 
that the Veteran has a current diagnosis of radiculopathy, 
bilaterally, secondary to L1 to S1 spondylolisthesis.  An 
October 2000 private examination shows that the Veteran had 
mild ankle everter strength deficit on the left compared to 
the right, left lower extremity atrophy, and slightly 
decreased sensation in the left anterior lateral leg and 
dorsal foot.  

Service treatment records show that the veteran was seen for 
left-sided hemiparesis in service.  Current medical evidence 
indicates that the Veteran has current left-sided muscle 
atrophy, weakening, and decreased sensation.  In light of the 
"low threshold" as announced in Mclendon v. Nicholson, the 
Board finds that remand for a VA examination is necessary to 
determine if the Veteran as a current left-sided condition 
related to service or to service-connected residuals of a low 
back injury with lumbar disc disease.  

The United States Court of Appeals for Veterans Claims held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has a 
current left-sided condition 
etiologically related to service, or to 
a service-connected disability.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner must review 
the entire claims file to include 
service treatment records and post-
service treatment records.  Examination 
should include appropriate diagnostic 
testing.  The examiner should respond 
to the following:

a). Identify any current diagnoses 
pertaining to the Veteran's left-
side, including any disability 
manifested by muscle atrophy or 
weakness and/or decreased sensation.

b).  State whether it is at least as 
likely as not that any identified 
left-sided condition was incurred in 
service or is otherwise related to 
active military service to include 
in-service acute hemiparesis.

c).  State whether it is at least as 
likely as not that any identified 
left-sided condition is proximately 
due to or the result of, or 
permanently aggravated by, the 
Veteran's service-connected 
residuals of a low back injury with 
lumbar disc disease, status post 
two-level diskectomy with fusion, 
L5-S1.  

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on any findings in the service 
treatment records pertaining to left-
sided hemiparesis and any current left-
sided muscle atrophy, weakening, and 
decreased sensation.  

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


